125 Park Avenue, 7th Floor
New York, NY 10017                                                                    Ilana Haramati
Telephone (212) 655-3500                                                                   Of Counsel
                                                                                  Direct (646) 860-3130
Facsimile (212) 655-3535                                                            Fax (212) 655-3535
                                                                                          ih@msf-law.com



                                         November 20, 2019
 Via ECF
 Hon. Kenneth M. Karas
 United States District Court Judge
 United States Courthouse
 300 Quarropas St.
 Courtroom 521
 White Plains, New York 10601
                 Re:     United States v. Aron Melber, et al., No. 18 Cr. 614 (KMK)
 Dear Judge Karas:
         We represent defendant Aron Melber in the above-referenced matter. We write to request
 that the Court briefly adjourn the motion schedule to accommodate ongoing plea discussions, as
 follows:

       -   December 12, 2019 – Filing of Motions,
       -   January 13, 2020 – Filing of Oppositions, and
       -   January 21, 2020 – Filing of Replies.

 We have discussed this request with the government (AUSA Vladislav Vainberg), as well as
 counsel for Mr. Melber’s co-defendants who join this request.

                                            Respectfully Submitted,

                                             /s/ Ilana Haramati
                                             Ilana Haramati
                                             Meister Seelig & Fein LLP
                                             125 Park Avenue
                                             New York, New York 10017
                                             (212) 655-3500
                                             ih@msf-law.com

 cc:       Counsel of Record (via ECF)
